Citation Nr: 1447111	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for chronic low back strain.

2. Entitlement to a total disability rating due to individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In August 2013, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.  

The Veteran initially appointed Veterans of Foreign Wars of the United States (VFW) as his representative.  He then appointed Disabled American Veterans (DAV).  In May 2013, he again attempted to appoint VFW as his representative, but VFW declined the representation as the appeal had already been certified to the Board.  In May 2013, the Board notified the Veteran of this fact and he responded that he had not changed representatives since 2010 when he appointed VFW.  This assertion is contradicted by the record, and the Veteran did not appoint another representative.  No other response was received, and so the Board assumes that he is representing himself as stated in the Board's May 2013 letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2013, the appeal was remanded, in pertinent part, so that a VA examination could be scheduled to assess the etiology of the Veteran's low back strain.  The examiner was asked to opine as to whether there was clear and unmistakable evidence that the Veteran's low back disability preexisted service and was not aggravated by service.  The October 2013 VA examiner stated that the Veteran had an exacerbation of his back symptoms in service, but not aggravation of the disability because there was no evidence of the Veteran getting treatment until 2008 when he injured his back at work and that he had been able to work pain free until that time.  However, this opinion completely discounts the Veteran's assertions that he had experienced pain since service, a fact to which he is competent to attest.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Consequently, the Board determines that the August 2013 VA opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the appeal must again be remanded so that another VA opinion may be obtained. 

As for the Veteran's TDIU claim, the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review. Harris v. Derwinski, 1 Vet. App. 180 (1991).  The outcome of the Veteran's TDIU claim is impacted by the disability ratings assigned to his service-connected disabilities; thus, the TDIU claim is considered to be inextricably intertwined with the service connection claim on appeal.  Consequently, the claims for an increased rating for diabetes mellitus and of entitlement to TDIU and must be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1. Request another opinion regarding the nature and etiology of the Veteran's current low back disability from an appropriate VA examiner.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Upon review of the claims file, the examiner should respond to the following:

Does the evidence clearly and unmistakably establish that the Veteran's back disability preexisted service?  If so, was it clearly and unmistakably not aggravated by service? 

The examiner is instructed that to find that the disability in question clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, the evidence must be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service. See Cotant v. Principi, 17 Vet. App. 116 (2003). 

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened. Aggravation may not be conceded where the underlying disability underwent no increase in severity during service. 

If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran's back disability preexisted service or finds that the Veteran's back disability was not clearly and unmistakably not aggravated by service, he or she should also provide an opinion as to the following:

Is it at least as likely as not that the Veteran's back disability began in service, was caused by service, or is otherwise related to service?  Onset of the disability may occur during service even if the Veteran would have developed the disability had he not served in the military. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  The examiner must not only document the Veteran's assertions that he has had back pain since service, he or she must consider and discuss those complaints in the opinion. 

If it is determined that the opinion cannot be rendered without another clinical examination, such examination should be scheduled.

4. When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

